Citation Nr: 0316533	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R.A. LaPointe, Attorney at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1970.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Fort Harrison Medical and Regional 
Office Center (RO) that denied an increased rating for PTSD 
and entitlement to TDIU.  

In May 2001, the Board decided the enumerated issues on the 
merits, i.e., the veteran's claim of entitlement to a rating 
in excess of 30 percent for his service-connected PTSD and 
TDIU were denied.  Thereafter, in about June 2001, the 
veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In August 2001, the 
veteran's attorney and VA's General Counsel filed a Joint 
Motion for Remand and to Stay Proceedings.  In essence, the 
parties argued that in its May 2001 decision that the Board 
failed to consider whether the veteran had been notified, 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002), of what medical evidence 
would be required to substantiate his claim, which records 
were to be provided by him, and which records, if any, VA 
would attempt to obtain on his behalf.  By August 2001 Order, 
the Court vacated the Board's May 2001 decision and remanded 
the matter pursuant to 38 U.S.C.A. § 7252(a).

In May 2002, the Board issued a decision pursuant to the 
dictates of the Court's August 2001 Order.  

In August 2002, the veteran's attorney and VA's General 
Counsel again filed a Joint Motion for Remand and to Stay 
Proceedings.  By August 2002 Order, the Court vacated the 
Board's May 2002 decision and remanded the matter to the 
Board.


REMAND

In February 2003, the Board sent a letter to the veteran 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The Board sent the VCAA letter to 
the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  
 
Additionally, in an August 2002 joint motion it was stated 
that the Board's May 2002 decision failed to specifically 
consider and discuss evidence pertaining to the veteran's 
difficulty in establishing and maintaining effective 
relationships.  The joint motion referred to certain symptoms 
noted at a May 2000 VA examination.  In view of the joint 
motion on which the Court based its Order and in recognition 
of the fact that more than three years have passed since the 
last VA examination, the Board believes another examination 
would be appropriate to allow for full discussion of the 
veteran's PTSD impairment in compliance with the joint remand 
as well as to ensure an accurate current disability picture.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  In the letter, the RO should 
advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran should be examined by a 
VA psychiatrist to determine the nature 
and extent of his service-connected PTSD.  
The examiner in conjunction with the 
examination must review the claims file.  
The purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  All 
examination findings should be clearly 
reported to allow for evaluation under 
VA's diagnostic criteria for PTSD.  The 
examiner should also assign a GAF.  The 
examiner should also specifically comment 
on the degree of occupational and social 
impairment attributable to the PTSD as 
opposed to any other disorders.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




